IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-60229
                        Conference Calendar



CHARLES E. KIRK,

                                            Plaintiff-Appellant,

versus

DOYLE MORROW, Captain of Narcotics,
Charleston Police Department;
JERRY WAYNE WILLIAMS, Chief,
Charleston Police Department;
JOHN PAGE, Officer, Charleston
Police Department,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 2:96-CV-130-B
                       - - - - - - - - - -

                          August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Charles E. Kirk, Mississippi prisoner # 40934, appeals the

district court’s summary judgment in favor of defendants and

dismissal of his 42 U.S.C. § 1983 claims.     Kirk is collaterally

estopped from relitigating Fourth Amendment search-and-seizure

issues already fully and fairly litigated in the state court



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-60229
                                -2-

criminal proceedings against him.   See Allen v. McCurry, 449 U.S.



90, 103-05 (1980).   Accordingly, the district court’s dismissal

of all of Kirk’s § 1983 claims against the defendants is hereby

AFFIRMED.

     AFFIRMED.